PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/917,124
Filing Date: 7 Mar 2016
Appellant(s): OLS et al.



__________________
Mr. Theodore Olds
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 03, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 27, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The 35 U.S.C. 112(a) rejection of Claims 12 and 19-20.
The 35 U.S.C. 103 rejection of Claims 12 and 19-20. In the after final filed December 09, 2020, Claim 12 has been amended to contain the subject matter of previously presented Claims 17-18. Therefore, Claim 12 is rejected for the same reasons as Claims 17-18 set forth in the Final Rejection filed October 27, 2020. 
(2) Response to Argument
4.2 Rejections Under 35 U.S.C. § 112, New Matter, and Objections to the Drawings
Appellant’s arguments relate the new matter objection to the objection of the drawings and 35 U.S.C. 112(a) rejections. While objections are ordinarily decided by petition, the arguments will be addressed as appellant uses arguments with respect to the objections in response to the 35 U.S.C. 112(a) rejections. 
Regarding the presence of new matter, Appellant argues that Figures 3A and 3B are the same embodiment and has amended paragraph [0029] of the Specification. The Office respectfully disagrees there is sufficient evidence to show that the wording of originally filed paragraph [0029] was inadvertent to support such an amendment. Paragraph [0028] recites “Figure 3A shows a first embodiment”. Paragraph [0029] recites “Figure 3B shows a potential alternative embodiment, but taken generally along line B-B of Figure 3A”. Therefore, one of ordinary skill would understand that both figures show different embodiments. Appellant’s arguments suggest that it is required for the explicit terms “second 
Regarding the objection of the drawings and the 35 U.S.C. 112(a) rejections, it is noted that the objection of the drawings and rejections are due to the claim language and should be treated separately from the issue of the new matter objection. Claim 12 Lines 10-11 recite “said rib being… spaced beyond said trailing edge relative to said leading edge”. Lines 12-13 recite “said rib being axially aligned with said fillet”. While different figures and parts of the Specification contain the two limitations separately, there is no written description for an embodiment wherein both limitations are combined as a single embodiment. 
To be “spaced beyond said trailing edge relative to said leading edge” as claimed does not simply require the rib to be “spaced away” as suggested by Appellant on Pg. 3 of the brief filed. To be “spaced beyond” requires the rib to be spaced past the trailing edge with respect to the relative positions of the leading edge and the trailing edge. In other words, with respect to the view shown in Figure 3B, the rib (90) would be required to be downstream of (to the right of) the trailing edge (88). Clearly, this is not the case in Figure 3B. While this limitation appears to be in Figure 3A, there is nothing in the figure which shows the “said rib being axially aligned with said fillet” since a fillet cannot be seen at all in Figure 3A. 
The limitation of “said rib being axially aligned with said fillet” is said to be shown in Figure 3B according to paragraph [0044] of the Specification. It is noted that “axially aligned” is normally used to describe the axis of two fully circumferentially extending objects, such as two cylinders, having central 
4.3 Rejections Under 35 U.S.C. § 103
Appellant notes the Final Rejection points to numerous unlabeled portions of the figure. However, merely being unlabeled does not mean the interpretation is not valid. MPEP 2125 states “it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art”. The labeling provided by the annotated Figure 4’ on Page 7 of the Final Rejection is consistent with what Soderlund would reasonably disclose to one of ordinary skill in the art. The “fillet” is considered axially aligned with the “rib” according to the interpretation discussed above in this brief with respect to the 35 U.S.C. 112(a) rejection. 
Appellant argues Soderlund’s vanes are not hollow. As cited in the Final Rejection, paragraph [0074] explicitly states “[a] structural member, be it a strut or a vane, may preferable be hollow…” Therefore, Appellant’s argument contradicts the disclosure of Soderlund. As best understood, 
Regarding the ratios, arguments with respect to routine optimization are considered moot since the rejection was not with respect to routine optimization. If this was due to the mention of “engineering design choice”, this phrase was intended to reflect merely design choice by one of ordinary skill, not to suggest routine optimization. 
Regarding the ratios, the arguments with respect to In re Gardner v. Tec Systems, Inc., as best understood, Appellant is arguing the burden of proof is upon the Office to show that there is no difference. However, this appears to be an attempt to provide a different standard of proof compared to that required of the examination procedure. In re Gardner v. Tec Systems, Inc. was with respect to the challenge of a presumed valid patent while the instant appeal is the examination of a patent application. According to MPEP 2144.05, III, A, which provides guidance with respect to examination, it is Appellant’s burden to show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. The Office only has to provide a prima facie case of obviousness. As noted in Pg. 9-10 of the Final Rejection, the rejection cites the reasoning provided by Gardner v. Tec Systems, Inc. and the related section of the MPEP. The elements shown in Figure 4’ have a defined height, width, and thickness. As such, they have relative dimensions even if they are silent regarding what exact dimensions the relative dimensions are. There is further no indication that the claimed relative dimensions would alter the performance of the device. Therefore, a prima facie case of obviousness is present according to the guidance of MPEP 2144.04, IV, A and the burden is upon Appellant to show criticality of the claimed ranges of relative dimensions. 
Regarding the argument that the criticality is present as the rib is to address specific stresses, it is noted that this argument is only with respect to the rib and not the claimed ranges. The claim specifically recites “a ratio of said height to said nominal wall thickness is between 1.1 and 6.0” and “a 
4.4 Rejections under 35 U.S.C. § 103
The Office respectfully disagrees with Appellant’s arguments that the environments of Lewis and Soderlund are different and there is no suggestion for combining. Both Soderlund and Lewis have annular casing components of gas turbines (Abstract and Figure 2 of Soderland, Abstract and Figure 6 of Lewis). As cited on Pg. 10 of the Final Rejection, the motivation is to save weight (Col. 12, 4-10). There is nothing to support the assertion that no suggestion for combining was provided. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELTON K WONG/Examiner, Art Unit 3745      
                                                                                                                                                                                                  Conferees:

/WOODY A LEE JR/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.